DETAILED ACTION
Claims 1-7 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0208141 A1 to Kim et al. (hereinafter referred to as Kim’141) in view of U.S. Pub. No. 2016/0117076 A1 to Kim et al. (hereinafter referred to as Kim’076).

As to claim 1, Kim teaches a method for establishing a pairing between a mobile device (Portable Device 100) and a smart wearable device (Smart Watch 200), the method comprising:
receiving a unique code (an ID of the smart watch 200) at the smart wearable device, wherein the unique code (If the portable device 100 detects the smart watch 200, the display unit 110 can display information on the smart watch 200. More specifically, the display unit 110 can display an ID of the smart watch 200, user information, and information related to the smart watch 200) is generated at the mobile device upon detection of the smart wearable device amongst a plurality of smart wearable devices (a list of external devices) upon detection of the smart wearable device detected within a communicative range (Bluetooth, NFC (near field communication)) of the mobile device over a communication network (“....FIG. 1 is a block diagram for a portable device 100 according to one embodiment of the present specification. The portable device 100 can include a display unit 110, a sensor unit 120, a communication unit 130, and a processor 140...The display unit 110 can output visual information in a display screen. The display unit 110 can output the visual information based on content executed by the processor 140 or a control command of the processor 140. More specifically, the portable device 100 can detect an input for transmitting data based on the control command of the processor 140. In this case, the portable device 100 can detect a smart watch 200. If the portable device 100 detects the smart watch 200, the display unit 110 can display information on the smart watch 200. More specifically, the display unit 110 can display an ID of the smart watch 200, user information, and information related to the smart watch 200. And, as an example, if the portable device 100 detects the smart watch 200, the display unit 110 can display a list of external devices for which the portable device has searched. In this case, the portable device 100 obtains a control input of a user who is selecting the smart watch 200 among the external devices and can detect the smart watch 200. And, the display unit 110 can display a connection state between the portable device 100 and the smart watch 200. As an example, the display unit 110 can display visual information for confirming that the portable device 100 and the smart watch 200 are in a state of being paired with each other...As a further different example for the portable device 100 to detect the smart watch 200, referring to FIG. 5c, the portable device 100 can perform a pairing with the smart watch 200. In this case, the pairing can be performed via Bluetooth, NFC (near field communication), or the like. As an example, the pairing can be performed by a user input via the portable device 100 or the smart watch 200. In this case, the user input may include a touch input, an audio input, and the like. By doing so, the portable device 100 performs a communication access with the smart watch 200 and can transceive data with the smart watch 200 in a state that a session is opened. And, as an example, the pairing can be performed in case that the portable device 100 and the smart watch 200 are positioned within a threshold distance. In this case, if the portable device 100 and the smart watch 200 are positioned within the threshold distance, the portable device 100 can transmit a request signal for making a request for a pairing to the smart watch 200. In this case, the pairing can be performed in a manner that the smart watch 200 transmits a response signal in response to the request signal. In this case, the threshold distance can be set to have a prescribed error range...As a different example for the portable device 100 to detect the smart watch 200, referring to FIG, 5d, the portable device 100 can detect the smart watch 200 from a plurality of neighboring devices. More specifically, having detected a control input 410 for transmitting data, the portable device 100 can detect the smart watch 200. In this case, the portable device 100 can transmit a device search signal to the smart watch 20 and a plurality of the neighboring devices positioned within a threshold distance. As an example according to the present specification, if there exist a plurality of devices around the smart watch 200, the portable device 100 may not detect the smart watch 200. Hence, the portable device 100 can transmit a device search signal to the neighboring devices 210/220/230 to detect the smart watch 200. In this case, the device search signal may correspond to Bluetooth, NFC (near field communication), and the like. The portable deice 100 can transmit the device search signal to all devices 210/220/230 positioned near the portable device. Having transmitted the device search signal to the devices positioned near the portable device, the portable device 100 can detect the smart watch 200 and the neighboring devices 210/220/230 positioned within a threshold distance. In this case, the portable device 100 can generate a list including the detected smart watch 200 and the devices 210/220/230 positioned near the portable device. In this case, the portable device 100 can detect the smart watch 200 by a control input of a user selecting the smart watch 200. By doing so, the portable device 100 can obtain a second ID 430 of the smart watch 200. In particular, the portable device 100 selects the smart watch 200 only via the list of the devices positioned near the portable device and can obtain the second ID 430...” paragraphs 0045/0092/0094); 
generating a visual representation (display unit 110...output visual information in a display screen) corresponding to the unique code to facilitate in selection of the smart wearable device amongst a plurality of smart wearable devices detected within the communicative range of the mobile device over the communication network (“....FIG. 1 is a block diagram for a portable device 100 according to one embodiment of the present specification. The portable device 100 can include a display unit 110, a sensor unit 120, a communication unit 130, and a processor 140...The display unit 110 can output visual information in a display screen. The display unit 110 can output the visual information based on content executed by the processor 140 or a control command of the processor 140. More specifically, the portable device 100 can detect an input for transmitting data based on the control command of the processor 140. In this case, the portable device 100 can detect a smart watch 200. If the portable device 100 detects the smart watch 200, the display unit 110 can display information on the smart watch 200. More specifically, the display unit 110 can display an ID of the smart watch 200, user information, and information related to the smart watch 200. And, as an example, if the portable device 100 detects the smart watch 200, the display unit 110 can display a list of external devices for which the portable device has searched. In this case, the portable device 100 obtains a control input of a user who is selecting the smart watch 200 among the external devices and can detect the smart watch 200. And, the display unit 110 can display a connection state between the portable device 100 and the smart watch 200. As an example, the display unit 110 can display visual information for confirming that the portable device 100 and the smart watch 200 are in a state of being paired with each other...” paragraphs 0045); 
receiving an activity response on the smart wearable device upon the display of the visual representation receiving the unique code (the portable device 100 obtains a control input of a user who is selecting the smart watch 200 among the external devices) (“....FIG. 1 is a block diagram for a portable device 100 according to one embodiment of the present specification. The portable device 100 can include a display unit 110, a sensor unit 120, a communication unit 130, and a processor 140...The display unit 110 can output visual information in a display screen. The display unit 110 can output the visual information based on content executed by the processor 140 or a control command of the processor 140. More specifically, the portable device 100 can detect an input for transmitting data based on the control command of the processor 140. In this case, the portable device 100 can detect a smart watch 200. If the portable device 100 detects the smart watch 200, the display unit 110 can display information on the smart watch 200. More specifically, the display unit 110 can display an ID of the smart watch 200, user information, and information related to the smart watch 200. And, as an example, if the portable device 100 detects the smart watch 200, the display unit 110 can display a list of external devices for which the portable device has searched. In this case, the portable device 100 obtains a control input of a user who is selecting the smart watch 200 among the external devices and can detect the smart watch 200. And, the display unit 110 can display a connection state between the portable device 100 and the smart watch 200. As an example, the display unit 110 can display visual information for confirming that the portable device 100 and the smart watch 200 are in a state of being paired with each other...As a further different example for the portable device 100 to detect the smart watch 200, referring to FIG. 5c, the portable device 100 can perform a pairing with the smart watch 200. In this case, the pairing can be performed via Bluetooth, NFC (near field communication), or the like. As an example, the pairing can be performed by a user input via the portable device 100 or the smart watch 200. In this case, the user input may include a touch input, an audio input, and the like. By doing so, the portable device 100 performs a communication access with the smart watch 200 and can transceive data with the smart watch 200 in a state that a session is opened. And, as an example, the pairing can be performed in case that the portable device 100 and the smart watch 200 are positioned within a threshold distance. In this case, if the portable device 100 and the smart watch 200 are positioned within the threshold distance, the portable device 100 can transmit a request signal for making a request for a pairing to the smart watch 200. In this case, the pairing can be performed in a manner that the smart watch 200 transmits a response signal in response to the request signal. In this case, the threshold distance can be set to have a prescribed error range” paragraphs 0045/0092); 
generating a request to establish a pairing connection with the mobile device in response to the activity response (“...The communication unit 130 performs a communication with the smart watch 200 or an external device using various protocols and can transceive data using the same. The communication unit 130 can transmit and receive such a digital data as content and the like by accessing a network in wireless or wired. The portable device 100 can initiate a call with an external device using the communication unit 130. The portable device 100 can perform a pairing with the smart watch 200 using the communication unit 130. In this case, the portable device 100 performs a pairing with the smart watch 200 and can transmit an ID of the smart watch 200 to the external device. And, the portable device 100 can transmit data of the smart watch 200 to the external device. As a different example, a user of the smart watch 200 can use a function of the smart watch 200 in a manner of expanding its function using the portable device 100 in which the pairing is performed. Regarding this, it shall be described later with reference to FIG. 5c...As a further different example for the portable device 100 to detect the smart watch 200, referring to FIG. 5c, the portable device 100 can perform a pairing with the smart watch 200. In this case, the pairing can be performed via Bluetooth, NFC (near field communication), or the like. As an example, the pairing can be performed by a user input via the portable device 100 or the smart watch 200. In this case, the user input may include a touch input, an audio input, and the like. By doing so, the portable device 100 performs a communication access with the smart watch 200 and can transceive data with the smart watch 200 in a state that a session is opened. And, as an example, the pairing can be performed in case that the portable device 100 and the smart watch 200 are positioned within a threshold distance. In this case, if the portable device 100 and the smart watch 200 are positioned within the threshold distance, the portable device 100 can transmit a request signal for making a request for a pairing to the smart watch 200. In this case, the pairing can be performed in a manner that the smart watch 200 transmits a response signal in response to the request signal. In this case, the threshold distance can be set to have a prescribed error range...” paragraph 0051/0092); 
transmitting the request for the pairing to the mobile device, wherein the request includes the received unique code (“...The communication unit 210 performs a communication with the portable device 100 or an external device using various protocols and can transceive data using the same. The communication unit 210 can transmit and receive such a digital data as content and the like by accessing a network in wireless or wired. In the present specification, the smart watch 200 can perform a pairing with the portable device 100 using the communication unit 210. The smart watch 200 performs a pairing with the portable device 100 and can transmit an ID of the smart watch 200 to an external device using the portable device 100. The communication unit 210 receives an ID request signal from the portable device 100 or a neighboring external device and can transmit a response signal...If the portable device 100 receives the response signal, the portable device 100 can transmit the ID of the smart watch 200 included in the response signal to an external device. In this case, if the ID of the smart watch 200 and the ID of the portable device 100 are identical to each other, the portable device 100 can transmit the ID of the portable device 100 to the external device. In particular, since the ID of the smart watch 200 and the ID of the portable device 100 are identical to each other, the portable device can transmit the ID of the portable device only to the external device. Meanwhile, if the ID of the smart watch 200 and the ID of the portable device 100 are different from each other, the portable device 100 can transmit the ID of the smart watch 200 to the external device. In this case, the portable device 100 can transmit both the ID of the portable device 100 and the ID of the smart watch 200 to the external device. Thereafter, the portable device 100 can transceive data with the external device based on the ID of the smart watch 200. And, the portable device 100 can initiate a call with the external device based on the ID of the smart watch 200. Regarding this, it shall be described later...As a further different example for the portable device 100 to detect the smart watch 200, referring to FIG. 5c, the portable device 100 can perform a pairing with the smart watch 200. In this case, the pairing can be performed via Bluetooth, NFC (near field communication), or the like. As an example, the pairing can be performed by a user input via the portable device 100 or the smart watch 200. In this case, the user input may include a touch input, an audio input, and the like. By doing so, the portable device 100 performs a communication access with the smart watch 200 and can transceive data with the smart watch 200 in a state that a session is opened. And, as an example, the pairing can be performed in case that the portable device 100 and the smart watch 200 are positioned within a threshold distance. In this case, if the portable device 100 and the smart watch 200 are positioned within the threshold distance, the portable device 100 can transmit a request signal for making a request for a pairing to the smart watch 200. In this case, the pairing can be performed in a manner that the smart watch 200 transmits a response signal in response to the request signal. In this case, the threshold distance can be set to have a prescribed error range..” paragraphs 0056/0061/0092); and 
establishing the pairing between the smart wearable device and the mobile device upon receiving an input representing selection of the smart wearable device, linked with the unique code, from the detected smart wearable device displayed on the mobile device (“...As a further different example for the portable device 100 to detect the smart watch 200, referring to FIG. 5c, the portable device 100 can perform a pairing with the smart watch 200. In this case, the pairing can be performed via Bluetooth, NFC (near field communication), or the like. As an example, the pairing can be performed by a user input via the portable device 100 or the smart watch 200. In this case, the user input may include a touch input, an audio input, and the like. By doing so, the portable device 100 performs a communication access with the smart watch 200 and can transceive data with the smart watch 200 in a state that a session is opened. And, as an example, the pairing can be performed in case that the portable device 100 and the smart watch 200 are positioned within a threshold distance. In this case, if the portable device 100 and the smart watch 200 are positioned within the threshold distance, the portable device 100 can transmit a request signal for making a request for a pairing to the smart watch 200. In this case, the pairing can be performed in a manner that the smart watch 200 transmits a response signal in response to the request signal. In this case, the threshold distance can be set to have a prescribed error range...” paragraph 0092).  	Kim’141 does not explicitly teach the smart wearable device of the displayed list of the plurality of smart wearable devices.
Kim’076 teaches the smart wearable device of the displayed list of the plurality of smart wearable devices (“...Referring to FIGS. 28 and 29, when a user makes an input by touching or dragging the search area 214, as an image of a form in which the search area 214 is enlarged in the outer direction of a semi-circle as shown in FIG. 28 is displayed, a my device object 211a corresponding to my device and a connectable external terminal object 215a corresponding to a connectable external terminal are displayed as shown in FIG. 29...As described above, when a user enters the control center 210, the controller 180 searches for an external terminal through automatic background execution, and when a user makes an input by touching, sliding, or dragging the search area 214, previously found external terminals are displayed sequentially according to the rules. For example, the connectible external terminal objects 215a corresponding to a connectible external terminal may be displayed from the left to the right and from the bottom to the top, and may be displayed in the order of BLE (Bluetooth Low Energy), Bluetooth, and WiFi according to a communication connection method. The object 215a corresponding to the external terminal may be disposed along a concentric circle...Referring to FIG. 31, once connection is made with the mobile terminal 100, the connectable external terminal object 215a is highlighted and displayed as the external terminal object 213a corresponding to a connected external terminal...” paragraphs 0161/0162/0165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim’141 with the teaching of Kim’076 because the teaching of Kim’076 would improve the system of Kim’141 by providing a technique of allow a user to a mobile device the displaying and selection of a smart device for pairing.
As to claim 2, Kim’141 teaches the method as claimed in claim 1, wherein generating the visual representation corresponding to the unique code comprising: sending a request to generate the visual representation corresponding to the unique code to a display unit of the smart wearable device; and generating the visual representation indicating the unique code on to a display interface disposed of the display unit (display unit 110)(“....FIG. 1 is a block diagram for a portable device 100 according to one embodiment of the present specification. The portable device 100 can include a display unit 110, a sensor unit 120, a communication unit 130, and a processor 140...The display unit 110 can output visual information in a display screen. The display unit 110 can output the visual information based on content executed by the processor 140 or a control command of the processor 140. More specifically, the portable device 100 can detect an input for transmitting data based on the control command of the processor 140. In this case, the portable device 100 can detect a smart watch 200. If the portable device 100 detects the smart watch 200, the display unit 110 can display information on the smart watch 200. More specifically, the display unit 110 can display an ID of the smart watch 200, user information, and information related to the smart watch 200. And, as an example, if the portable device 100 detects the smart watch 200, the display unit 110 can display a list of external devices for which the portable device has searched. In this case, the portable device 100 obtains a control input of a user who is selecting the smart watch 200 among the external devices and can detect the smart watch 200. And, the display unit 110 can display a connection state between the portable device 100 and the smart watch 200. As an example, the display unit 110 can display visual information for confirming that the portable device 100 and the smart watch 200 are in a state of being paired with each other...” paragraphs 0045).  

As to claim 6, Kim’141 teaches the method as claimed in claim 1, wherein the activity response of the user in respect of the smart wearable device comprises at least one of: a touch sensitive input, and a gesture-based input (a control input of a user) (“....FIG. 1 is a block diagram for a portable device 100 according to one embodiment of the present specification. The portable device 100 can include a display unit 110, a sensor unit 120, a communication unit 130, and a processor 140...The display unit 110 can output visual information in a display screen. The display unit 110 can output the visual information based on content executed by the processor 140 or a control command of the processor 140. More specifically, the portable device 100 can detect an input for transmitting data based on the control command of the processor 140. In this case, the portable device 100 can detect a smart watch 200. If the portable device 100 detects the smart watch 200, the display unit 110 can display information on the smart watch 200. More specifically, the display unit 110 can display an ID of the smart watch 200, user information, and information related to the smart watch 200. And, as an example, if the portable device 100 detects the smart watch 200, the display unit 110 can display a list of external devices for which the portable device has searched. In this case, the portable device 100 obtains a control input of a user who is selecting the smart watch 200 among the external devices and can detect the smart watch 200. And, the display unit 110 can display a connection state between the portable device 100 and the smart watch 200. As an example, the display unit 110 can display visual information for confirming that the portable device 100 and the smart watch 200 are in a state of being paired with each other...As a further different example for the portable device 100 to detect the smart watch 200, referring to FIG. 5c, the portable device 100 can perform a pairing with the smart watch 200. In this case, the pairing can be performed via Bluetooth, NFC (near field communication), or the like. As an example, the pairing can be performed by a user input via the portable device 100 or the smart watch 200. In this case, the user input may include a touch input, an audio input, and the like. By doing so, the portable device 100 performs a communication access with the smart watch 200 and can transceive data with the smart watch 200 in a state that a session is opened. And, as an example, the pairing can be performed in case that the portable device 100 and the smart watch 200 are positioned within a threshold distance. In this case, if the portable device 100 and the smart watch 200 are positioned within the threshold distance, the portable device 100 can transmit a request signal for making a request for a pairing to the smart watch 200. In this case, the pairing can be performed in a manner that the smart watch 200 transmits a response signal in response to the request signal. In this case, the threshold distance can be set to have a prescribed error range” paragraphs 0045/0092). 

As to claim 7, Kim’076 teaches the method as claimed in claim 1, wherein the communication network comprises a master and peripheral type of connection between the mobile device and each of the plurality of smart wearable device (figures 1-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim’141 with the teaching of Kim’076 because the teaching of Kim’076 would improve the system of Kim’141 by providing a technique of allow for network of connection between mobile device and plurality of connected devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0208141 A1 to Kim et al. (hereinafter referred to as Kim’141) in view of U.S. Pub. No. 2016/0117076 A1 to Kim et al. (hereinafter referred to as Kim’076) as applied to claim 1 above, and further in view of U.S. Pub. No. 2015/0168921 A1 to Lee et al.

As to claim 5, Kim’141 as modified by Kim’076 teaches the method as claimed in claim 1, however it is silent with reference to receiving a un-pairing request from the smart wearable device, wherein the un-pairing request is generated in response to a second activity the smart wearable device to; and un-pairing of the smart wearable device with the mobile device.  
Lee teaches receiving an un-pairing request from the smart wearable device, wherein the un-pairing request is generated in response to a second activity the smart wearable device to; and un-pairing of the smart wearable device with the mobile device (“...In this case, the smart watch 100 may display a pairing interface 20 on the display unit. The pairing interface 20 is used to set whether or not to unpair between the smart watch 100 and the external digital device 200. In one embodiment, when detecting an input signal with regard to the unpairing, the smart watch 100 may unpair with the external digital device 200. Here, the smart watch 100 may display an indicator (not shown) that represents the unpairing on the display unit. In another embodiment, when detecting an input signal with regard to the maintenance of pairing, the smart watch 100 may remain paired with the external digital device 200. Here, the smart watch 100 may display an indicator 30 representing that pairing is maintained, on the display unit. For example, referring to FIG. 5, the smart watch 100 may display the indicator 30, representing that Bluetooth communication is continued, on the display unit 110....” paragraph 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim’141 and Kim’076 with the teaching of Lee because the teaching of Lee would improve the system of Kim’141 and Kim’076 by providing a technique of disassociating or disconnecting connected devices to allow for optimal use of computing resources.

Response to Arguments
Applicant's arguments filed 03/25/22 have been fully considered but they are not persuasive. 
Applicants argued in substance that the Kim’141 does not teach or suggest "...wherein the unique code is generated at the mobile device...".
The Examiner disagrees.
As to point (1), firstly, the specification discloses the following (paragraph 0029):
“...Referring to Figure 4, a flow diagram illustrating a method for establishing a pairing between a mobile device and a smart wearable device (smart device) in accordance with an embodiment of the present invention is provided. The method 400 starts at 402. At step 404, a unique code at the smart wearable device is received upon detection of the smart wearable device (second device 104) amongst a plurality of smart wearable devices detected within a communicative range of the mobile device (i.e. first device 102) over a communication network (106). In an embodiment, the unique code may be generated at random by the mobile device or may be defined by the user of the mobile device. Further, the unique code may be in one or more of numeric, alphanumeric or graphical representation form or any combination thereof. In an implementation, the unique code may be generated based on the type/ form of smart wearable device....”
In the above paragraph the disclosure (step 404) requires the “unique code” to be received (upon detection a smart wearable device) within a communication range of a mobile device. This is how the “unique code” is generated by the mobile device.
The Kim’141 discloses a system of a portable device 100 for pairing with the smart watch 200 using the communication unit 130. The portable device 100 includes a display unit 110. The portable device 100 detects a smart watch 200 and the display unit 110 displays an ID on the smart watch 200. During pairing with the smart watch 200, the portable device 100 transmits an ID request signal to the smart watch 200 in a state of being paired with the smart watch and then obtains the ID of the smart watch 200. Upon receipt the ID request signal, the smart watch 200 transmits a response signal to the portable device including the ID of the smart watch 200.
The teaching of Kim’141 is functionally equivalent the claimed limitation because an ID of the smart watch 200 is received at a portable device 100 from the smart watch upon the detection of the smart watch using a (Bluetooth, NFC (near field communication) and displayed on display unit 110 of the portable device.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2014/0046664 A1 to Sarkar et al. and directed to method and system for pairing at least two electronic devices using numeric codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194